Citation Nr: 0017398	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-05 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to an increased rating for the service-connected 
impaired hearing, post-operative with history of imbalance, 
currently evaluated as 40 percent disabling.  



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1942 to February 
1946 and from June 1951 to September 1952.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a October 1998 rating decision by the RO.  



REMAND

The veteran contends that his bilateral hearing loss along 
with the associated vertigo and dizziness is more severe than 
is represented by the currently assigned 40 percent rating.  

Outpatient records from a VA Hospital note that the veteran 
underwent a left ear stapedectomy in June 1967 and a right 
ear stapedectomy in July 1970 in an attempt to correct his 
hearing.  Subsequent to the surgeries, the veteran submitted 
an increased rating claim for hearing loss to include lack of 
balance and loss of equilibrium.  The veteran contended that 
he experienced loss of balance and dizziness as a result of 
his surgeries.  

In a December 1971 rating decision, the RO framed the issue 
as evaluation of service-connected hearing loss and service 
connection for "labyrinthitis."  The RO assigned an 
increased rating to 10 percent, however, the RO 
recharacterized the issue as "[i]mpaired [h]earing with 
[p]ost-[o]perative [r]esiduals of [i]mbalance."

Thereafter, the veteran continued to complain of dizziness 
and loss of balance.  VA examination in August 1973 showed 
that the veteran had been previously diagnosed with 
otosclerosis and that the veteran suffered from disturbed 
equilibrium secondary to stapedectomy surgery.  

Importantly, the veteran has continued to complain of 
dizziness.  However, the medical evidence showing 
disequilibrium, vertigo and dizziness was merely incorporated 
into the evaluation for hearing loss and not separately 
addressed by the RO.  The Board notes that the 30 percent 
rating was assigned based solely on his hearing impairment.  

In June 1998, the veteran was afforded a VA audiological 
examination in conjunction with his claim for an increased 
rating for the service-connected impaired hearing with post-
operative residuals of imbalance.  The examining audiologist 
noted that the claims file was available for review at the 
time of the examination.  The veteran reported having hearing 
loss, constant and severe dizziness/vertigo.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
80
80
90
80
LEFT
60
80
90
90

The average of the pure tone thresholds, in decibels, was 82 
in the right ear and 80 in the left ear.  Speech audiometry 
revealed speech recognition ability of 60 percent in the 
right ear and of 60 percent in the left ear.  Diagnosis was 
that of moderate-severe to profound mixed hearing loss in the 
right ear and a moderate to profound mixed hearing loss in 
the left ear.  Speech recognition was found to have moderate 
impairment bilaterally.  Significantly, the VA examiner added 
that the veteran's severe dizziness and bilateral constant 
tinnitus were contributing and interfering conditions.  The 
veteran was referred to the ENT clinic for further 
examination.  

Results of a VA ENT examination in July 1998 indicated that 
the veteran's auricle, external canal, tympanic membrane, 
tympanum and mastoid were all normal.  The examiner noted 
that ear disease was present and that occasional vertigo was 
a secondary condition to the veteran's ear disease.  The 
diagnosis was that of bilateral mixed hearing loss.  The ENT 
examiner's report was vague as to the type of ear disease.  
In addition, the ENT examiner did not opine as to the 
severity of the veteran's post-operative residuals of 
dizziness and vertigo.  

In light of the July 1998 audiological and ENT examinations, 
the RO issued an October 1998 rating decision which increased 
the evaluation to 40 percent for the veteran's service-
connected impaired hearing with post-operative residuals of 
imbalance.  Again, the 40 percent evaluation was assigned 
based solely on the veteran's hearing loss.  

In light of the veteran's constant complaints of dizziness 
and disequilibrium and medical diagnoses suggesting that he 
might suffer from separately ratable vestibular dysfunction, 
the Board finds that the case must be remanded to fully 
evaluate the current severity of the service-connected 
disability.  

In addition, the Board notes that the regulatory criteria for 
the Diagnostic Codes provided under 38 C.F.R. § 4.87 for 
rating of diseases of the ear were revised effective on June 
10, 1999.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Under the new regulations, the Board notes that hearing 
impairment shall be separately rated and combined from 
peripheral vestibular disorders if objective findings support 
a diagnosis of vestibular disequilibrium under Diagnostic 
Code 6204 to include labyrinthitis, or dizziness.  38 C.F.R. 
§ 4.87, Note following Diagnostic Code 6204 (1999).  

In addition to affording the veteran a VA examination, the RO 
should also obtain and add to the claims file any additional 
VA or private treatment records pertaining to treatment of 
the veteran's service-connected hearing loss, post-operative 
with history of imbalance.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should take appropriate steps 
in order to obtain and associate with the 
claims file all available recent VA 
and/or private medical records concerning 
treatment received by the veteran for his 
service-connected disability, not already 
associated with the claims file.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected hearing 
loss, post-operative with history of 
imbalance. Complete hearing testing 
should be done in this regard. A medical 
examiner should elicit from the veteran 
and record a detailed clinical history 
referable to the claimed hearing loss and 
any related vestibular dysfunction. Based 
on his/her review of the case, the 
examiner should report a full diagnosis 
that includes a specific statement as to 
the nature of any service-connected ear 
disease or related peripheral vestibular 
disorder.  The claims file, to include 
all evidence added to the record pursuant 
to this REMAND, must be made available to 
the examiner for review prior to the 
examination.  

3.  After completion of the requested 
development, the RO should review the 
veteran's claim to include whether the 
veteran is entitled to a separate rating 
for vestibular dysfunction manifested by 
disequilibrium, dizziness and/or vertigo 
in light of Karnas.  When considering the 
claim on the merits, the RO should weigh 
the probative value of all of the 
evidence of record.  If any action taken 
is adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
afforded the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




